Lamorelle, P. J.,
The question argued on exceptions was thoroughly considered by the Auditing Judge in a lengthy adjudication with many citations of authority in point, and nothing that was advanced in argument convinces us of legal error.
The power given the husband was general in terms, and was well exercised in favor of his wife under the Act of June 4, 1879, § 3, P. L. 88, by the general devise and bequest of his whole estate. As his wife survived him, and as the appointed estate was subject to a spendthrift trust for her benefit under the will of the donor, the two estates did not coalesce (see Moore’s Estate, 198 Pa. 611). This, however, did not prevent the remainder vesting in her as of the time of her husband’s death, and, because of this vesting, it naturally passed as hers upon her decease. Had the wife not survived her husband, then there might have been a lapse and the exercise of the power ineffective, as to which see Lyndall’s Estate, 2 Dist. R. 476, but that decision is not applicable to the facts in this case.
All exceptions are dismissed and the adjudication is confirmed absolutely.
NOTE. — Gest and Thompson, JJ., did not sit.